Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed October 25, 2021, claims 23-44 are presented for examination. Claims 23 and 34 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62590060, which was filed November 22, 2017.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted October 25, 2021.

Drawings

The drawings filed October 25, 2021 are accepted by the examiner.


Abstract

The abstract filed October 25, 2021 is accepted by the examiner. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 23-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of application No. 16198833. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites an array of pixel circuits arranged in rows and columns, a pixel circuit of the array of pixel circuits including: a drive transistor including a first terminal coupleable to a data line of the display system; a storage capacitor coupleable across a gate terminal and the first terminal of the drive transistor; and a light emitting device coupleable to a second terminal of the drive transistor different from the first terminal; and a controller for driving the pixel circuit in a plurality of operation states for the pixel circuit including a programming state for programming the storage capacitor of the pixel circuit with use of a data voltage provided over the data line, and a measurement state for measuring a current passing through the drive transistor, the light emitting device, and the data line.
This is an obviousness-type double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 25-30, 34, 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 20160055791 Al) in view of Yang (US 20160140902 A1).

 	As to Claims 23 and 34:
Kishi et al. discloses a display system comprising: an array of pixel circuits arranged in rows and columns (Kishi, See Fig. 1 showing pixels 11 arranged in rows and columns and Fig. 5 showing the pixel circuit of the pixels 11), a pixel circuit of the array of pixel circuits (Kishi, array of pixels 11 in Fig. 1, with corresponding pixel 11 in Fig. 5) including: a drive transistor (Kishi, T1 in Fig. 5)  including a first terminal (Kishi, low voltage terminal of T1 when the TFTs are n-channel, See [0088]) coupleable to a data line of the display system (Kishi, in Fig. 5, when T3 is conducting, the first terminal of T1 will  be coupled to data line Si via T3); a storage capacitor (Kishi, see C1) coupleable across a gate terminal and the first terminal of the drive transistor (Kishi,  when T1 is an n-channel mosfet, C1 as implemented in the Fig. will be coupleable  between the gate and first terminal, as the first terminal is the low voltage terminal); and a light emitting device (Kishi, L1) coupleable to a second terminal (Kishi, high voltage terminal) of the drive transistor (Kishi, see T1) different from the first terminal (Kishi, when T1 is conducting, L1 will be coupled to the drain terminal of T1); and a controller (Kishi, 110 in Fig. 1 providing signal Gi and 120 supplying DWT in Fig. 1) for driving the pixel circuit in a plurality of operation states (Kishi, See signal V in Fig. 6, when V is low during a video signal period, the controller 110 controls the pixel circuit to switch between a program state shown in Fig. 8 and a light emission state shown in Fig. 9 by controlling Gi, when V is high in a vertical synchronization period, the controller supplies DWT to switch between program periods B1/B3  and measurement periods B2/B4, See Fig. 10, [0118])  for the pixel circuit including a programming state (Kishi, program period during a video signal period, shown in Fig. 8, and program periods B1/B3 during a vertical synchronization period, See Fig. 10, [0118])  for programming the storage capacitor of the pixel circuit (Kishi, See [0113] describing C1 being charged in the programming state during the video signal period and [0122]-[0125] describing C1 being charged in the programming state during the vertical synchronization period)  with use of a data voltage provided over the data line (Kishi, corresponding to Si in Fig. 5), and a measurement period (Kishi, periods B2/B4 in a vertical synchronization period) for measuring a current passing through the drive transistor, the light emitting device, and the data line (Kishi, See measurement periods B2/B4 during a vertical synchronization period, Fig. 10, [0118] and [0120]-[0125]).
Kishi differs from the claimed subject matter in that Kishi does not explicitly disclose a state. However in an analogous art, Yang discloses a state and specifically a measurement state (Yang, see measurement mode as it pertains to a sensing mode as per paragraph [0066], where Yang discloses that referring to FIGS. 3 through 7, the organic light emitting display 10 according to the current embodiment can detect degradation information of the organic light-emitting device EL included in each pixel PX. In other words, the organic light-emitting display 10 may include a sensing mode for detecting the degradation information of the organic light emitting device EL. The sensing mode may be activated at specific intervals or by a user's setting during the operation of the organic light-emitting display 10. In other words, the degradation information of the organic light-emitting device EL may be detected in real time based on the sensing voltage Vs applied while the organic light-emitting display 10 is displaying images. However, the present invention is not limited
thereto, and the sensing mode may be activated while the power of the organic light-emitting display 10 is turned off or turned on. In other words, the sensing mode may be activated
during a standby time when the power is turned on or off). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishi with Yang. One would be motivated to modify Kishi by disclosing a state as taught by Yang, and thereby improving compensation methods by reducing the reliability on degradation information (Yang, see paragraph [0007]).

As to Claims 25 and 36:
	Kishi in view of Yang discloses the display system of claim 23, further comprising a readout circuit  (Kishi, corresponding to 123 in Fig. 5)  coupleable to the data line (Kishi, see Si in figure 1) for measuring the current from the pixel circuit over the data line (Kishi, see paragraphs [0123]-[0125]), wherein the readout circuit (Kishi, see 123 in figure 5) comprises an integrator for integrating (Kishi, see 123 in figure 1) said current from the pixel during said measuring (Kishi, see paragraph [0121], where Kishi discloses that operational amplifiers are only physically input with voltages, and the voltage input to the negative terminal of 21 is a voltage corresponding to current from the pixel, compare 112 of Fig. 12 of the SPEC to 120 of Kishi Fig. 5)   and generating an output voltage corresponding to said integrated current (Kishi, see voltage output 21 in figure 5), and an analog to digital converter (Kishi, see 24 in figure 5) for converting said output voltage into a digital code output (Kishi, see figure 5).



As to Claims 26 and 37:
	Kishi in view of Yang discloses the display system of claim 23, further comprising a readout circuit (Kishi, see 123 in Fig. 5) coupleable to the data line (Kishi, see Si in figure 1) for measuring the current from the pixel circuit over the data line (Kishi, see paragraphs [0123]-[0125]), wherein the readout circuit (Kishi, 123 in Fig. 5)  is not coupleable to the pixel circuit (Kishi, see 11 in figure 1) via a signal line different from the data line (Kishi, see Si in figure 1) for measuring the current from the pixel circuit (Kishi, see Fig. 5 showing 123 only connected to 11 via Si). 

As to Claims 27 and 38:
	Kishi in view of Yang discloses the display system of claim 23, wherein the measurement state (Yang, see sensing mode as per paragraph [0006]) for measuring a current from the pixel circuit (Yang, see paragraph [0087], where Yang discloses sensing SD comprises a current) comprises an organic light emitting diode (OLED) measurement state (Yang, see “sensing state,” See [0066] and [0087]) for measuring an OLED current (Yang, see paragraph [0087], where Yang discloses the sensing SD comprises an OLED current)  from the pixel circuit (Yang, see pixel circuit PXij in Fig. 2) passing through said light emitting device (Yang, see EL and paragraph [0087]).

As to Claims 28 and 39:
	Kishi in view of Yang discloses the display system of claim 27, wherein the pixel circuit further comprises a reference line (Kishi, see Vref in figure 5) coupleable to a gate terminal of the drive transistor (Kishi, see T2 in figure 5), and wherein the controller (Kishi, see 110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1) , during the OLED measurement state (Kishi, see measurement periods B2/B4 during a vertical synchronization period, Fig. 10, [0118] and [0120]-[0125], the circuit operation is represented by Fig. 11), couples the gate terminal of the drive transistor to the reference line (Kishi, see T2 being ON in Fig. 11, See Fig. 10 showing the signal Gj applied to the gate of T2 as H during periods B2 and B4)  and provides a reference voltage over the reference line (Kishi Vref, as T2 is ON)  sufficient to turn on the drive transistor (Kishi T1, as the drive transistor T1 is ON, See [0124])  such that it acts as a closed switch (Kishi, see T1 being ON and conducting, See [0124]), couples the first terminal of the drive transistor  (Kishi, T1) to the data line (Kishi, see Si, by T3 being ON in Fig. 11, See Fig. 10 showing the signal Gj applied to the gate of T3 as H during B2 and B4) and provides a data voltage over the data line (Kishi, see corresponding to ELVDD, See Fig. 11 showing 11 operating T1-T3 such that the line Si is provided with ELVDD)  sufficient to turn on the light emitting device (Kishi, see Fig. 9 showing the light emission state with ELVDD supplying the light emission voltage to L1, ELVDD is therefore a sufficient voltage to turn on L1).

 As to Claim 29 and 40:
	Kishi in view of Yang discloses the display system of claim 28 further comprising a readout circuit (Kishi, see  123 in Fig. 5) coupleable to the data line (Kishi, see Si) for measuring the current from the pixel circuit over the data line (Kishi, see paragraphs [0123]-[0125]), the readout circuit (Kishi, see 123)  comprising an integrator (Kishi, see 123) for integrating said OLED current (Kishi, see Im(i, j, Pi) in Fig. 11)  from the pixel (Kishi, see 11) during said measuring (Kishi, see paragraph  [0121], note that operational amplifiers are only physically input with voltages, and the voltage input to the negative terminal of 21 is a voltage corresponding to current from the pixel, compare 112 of Fig. 12 of the SPEC to 120 of Kishi Fig. 5)  and generating a corresponding output voltage (Kishi voltage output of 21 in Fig. 5), and an analog to digital converter for converting said output voltage into a digital code output (Kishi,  see 24 in figure 5), wherein the controller (Kishi, see 110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1) couples the gate terminal of the drive transistor (T1) to the reference line (Kishi, see Vref, by T2 being ON in Fig. 10-11 the gate of T1 is connected to Vreef) with use of a second transistor (Kishi, see T2) in the pixel circuit (Kishi, see 11), and couples the first terminal of the drive transistor (Kishi, see T1) to the data line (Kishi, Si, by T3 being ON in Figs. 10-11 and T1 being ON Fig. 11, the first terminal of T1 is connected to the data line Si)  with use of a third transistor (Kishi, see T3) coupled between the first terminal (Kishi, T3 coupled to the first terminal of T1 when T1 is conducting) and the data line (Kishi, see Si).

As to Claims 30 and 41:
	Kishi in view of Yang discloses the display system of claim 23, wherein the measurement state for measuring a current from the pixel circuit comprises a pixel circuit measurement state (Kishi, see period B2) for measuring a pixel circuit current from the pixel circuit (Kishi, Im(i, j, Pi) in Fig. 11)  passing through said drive transistor (Kishi, See Fig. 11 showing the current Im(i, j, Pi) passing through T1)  according to the voltage difference across the storage capacitor (Kishi, C1, as the voltage difference across C1 corresponds to the gate voltage, and this determines whether T1 is conducting, See Fig. 11), said pixel circuit measurement state (Kishi, see B2) subsequent to the programming state (Kishi, B2 is subsequent to a programming state B3 during a vertical synchronization period, B2 is also subsequent to the programming state , shown in Fig. 8, during a subsequent video signal period, See Fig. 6 showing the start of a period when V is low, a video signal period, after the  vertical synchronization period).

Claims 31-32 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 20160055791 Al) in view of Yang (US 20160140902 A1) in further view of Bae et al (US 20140035799 A1).

As to Claims 31 and 42:
	Kishi in view of Yang discloses teaches the display system of claim 30. Furthermore, Kishi in Fig. 5 discloses wherein the pixel circuit (11) further comprises a reference line (Vref) coupleable to a gate terminal of the drive transistor (T1, See Fig. 5), wherein the controller  (110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1), couples the first terminal of the drive transistor (T1) to the data line (Si, by controlling the gate of T3 with signal Gj).
	Kishi does not explicitly disclose wherein the controller, during the pixel circuit measurement state, decouples the reference line from the gate terminal of the drive transistor to maintain the voltage difference across the storage capacitor.  
	Bae in Figs. 4 and 5B teaches wherein the controller (unit supplying signal IL) during the pixel circuit measurement state (period t2, [0044]-[0045]), decouples the reference line (REFL1)  from the gate terminal of the drive transistor (DT, See [0044]-[0045], Fig. 5B) to maintain the voltage difference across the storage capacitor (C1, above 0V). This is taught by Bae in order to prevent a negative voltage shift of the gate voltage of the driving transistor, and maintain this voltage above 0 V (See [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi and Yang with the configuration of Bae.  The motivation would be to prevent a negative voltage shift of the gate voltage of the driving transistor. 

As to Claims 32 and 43:
	Kishi in view of Yang discloses Regarding claim 32,  Kishi teaches  a readout circuit (corresponding to 123 in Fig. 5) coupleable to the data line (Si) for measuring the current from the pixel circuit over the data line (See [0123]-[0125]), the readout circuit (123) comprising an integrator (123) for integrating said pixel circuit current (Im(i, j, Pi) in Fig. 11) from the pixel circuit (11) during said measuring state (See [0121], note that operational amplifiers are only physically input with voltages, and the voltage input to the negative terminal of 21 is a voltage corresponding to current from the pixel, compare 112 of Fig. 12 of the SPEC to 120 of Kishi Fig. 5) and generating a corresponding output voltage (voltage output of 21 in Fig. 5), and an analog to digital converter (24) for converting said output voltage into a digital code output (See Fig. 5); wherein the controller (110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1) couples the first terminal of the drive transistor (T1) to the data line (Si, by T3 being ON in Figs. 10-11 and T1 being ON Fig. 11, the first terminal of T1 is connected to the data line Si) with use of a third transistor (T3) coupled between the first terminal (as T3 is coupled to the first terminal of T1 when T1 is conducting) and the data line (Si).  Kishi does not explicitly disclose wherein the controller during the pixel circuit measurement state, decouples the reference line from the gate terminal with use of a first transistor coupled between the gate terminal of the drive transistor and the reference line.
	Bae in Figs. 4 and 5B teaches wherein the controller (unit supplying signal IL) during the pixel circuit measurement state (period t2, [0044]-[0045]), decouples the reference line (REFL1)  from the gate terminal (of DT, See [0044]-[0045], Fig. 5B) with use of a first transistor (T3) coupled between the gate terminal of the drive transistor (DT) and the reference line (REFL1).  This is taught by Bae in order to prevent a negative voltage shift of the gate voltage of the driving transistor, and maintain this voltage above 0V (See [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi and Yang with the configuration of Bae.  The motivation would be to prevent a negative voltage shift of the gate voltage of the driving transistor. 

Claims 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 20160055791 Al) in view of Yang (US 20160140902 A1) in further view of Tseng et al.  (US 20160148566 A1)

As to Claims 33 and 44:
	Kishi in view of Yang discloses the display system of claim 23, wherein the pixel circuit comprises transistors which are only p-type thin film transistors (TFTs) (Kishi, see p-channel oxide TFTs may be used” [0088], and wherein said light emitting device is an OLED See “organic EL element,” [0102]). Kishi does not explicitly disclose wherein the pixel circuit comprises which are only p-type thin film transistors (TFTs).
	Tseng teaches wherein a pixel circuit comprises only p-type thin film transistors (TFTs) (See [0087]) in order to reduce electrical noise. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi to comprise only p-type transistors as taught in Tseng.  The motivation would be to reduce electrical noise. 


Allowable Subject Matter
Claims 24 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (US 10541292 B2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624